Citation Nr: 0202662	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  95-01 153	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Entitlement to service connection for a low back condition.

(The issue of entitlement to service connection for a 
cervical spine disability will be the subject of a later 
decision).



REPRESENTATION

Appellant represented by:	John M. Kennedy, Jr., attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1942 to December 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from April 1993 and later RO decisions that denied service 
connection for a back disorder, bilateral hearing loss, and a 
shrapnel wound scar of the right arm.  A hearing officer 
decision in September 1994 granted service connection for the 
shrapnel wound scar of the right arm.  A January 1995 RO 
rating decision implemented the September 1994 hearing 
officer decision and assigned a zero percent evaluation for 
the scar of the right arm.  The veteran did not submit a 
timely appeal with the evaluation assigned for the right arm 
scar and this matter was not for appellate consideration.  In 
April 1998, the Board denied the claims for service 
connection for a back disorder and bilateral hearing loss as 
not well grounded.

The veteran then appealed the April 1998 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and he appointed John M. Kennedy, Jr., attorney, to 
represent him.  In an October 2000 memorandum decision, the 
Court vacated the Board's April 1998 decision and remanded 
the case for further development and readjudication.  In 
November 2000, the Court entered judgment.  Thereafter, the 
case was returned to the Board.

In May 2001, the Board remanded the case to the RO for 
additional development.  An August 2001 RO rating decision 
granted service connection for bilateral hearing loss and 
this issue is no longer for appellate consideration.

The record shows that the veteran has a low back condition 
and a cervical spine disability.  Hence, the Board has 
classified the issues for appellate consideration as shown on 
the first page of this decision.  The Board is undertaking 
additional development on the issue of entitlement to service 
connection for a cervical spine disability pursuant to 
authority granted by 67 Fed. Reg. 3,099 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.



FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during World 
War II.

2.  Lumbosacral scoliosis preexisted the veteran's entry into 
service as demonstrated by testimony from him.

3.  The preexisting lumbosacral scoliosis increased in 
severity during active service.

4.  Degenerative disc disease of the lumbar spine and 
degenerative joint disease of the lumbosacral spine are more 
likely than not the result of the lumbosacral scoliosis.

CONCLUSIONS OF LAW

1.  Lumbosacral scoliosis clearly and unmistakably existed 
prior to the veteran's entry into active service and was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

2.  Degenerative disc disease of the lumbar spine and 
degenerative joint disease of the lumbosacral spine are 
proximately due to or the result of the service-connected 
lumbosacral scoliosis.  38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from December 1942 to December 
1945.

Service documents show the veteran was awarded the Asiatic 
Pacific Service Medal, Good Conduct Medal, Philippines 
Liberation Ribbon, World War II Victory Medal, and the Purple 
Heart Medal.  Various articles show that the veteran's unit 
engaged in combat with the enemy in Guam, another article 
reveals that the veteran engaged in combat with the enemy in 
the Pacific, and a letter from the veteran to his mother 
during World War II shows that he served in Guam.  

Service medical records for the veteran are not available.  
Various attempts to obtain those records from the National 
Personnel Records Center (NPRC) have been unsuccessful.  The 
NPRC has advised the RO that the veteran's service medical 
records were destroyed in a fire at that Center.  Service 
department sick reports received from the NPRC show that the 
veteran was hospitalized and on sick call on various dates in 
1942 and 1943 for medical problems that are not shown.

The veteran testified at hearings before a hearing officer at 
the RO in November 1993 and August 1994, and before the 
undersigned sitting at the RO in November 1997.  His 
testimony was to the effect that he had back problems in 
service.  At the November 1997 hearing he testified to the 
effect that he had curvature of the spine and back pain at 
the time of his entry into service and that the back pain got 
significantly worse in combat.

The post-service medical records consist of VA medical 
reports of the veteran's treatment and evaluations in the 
1980's, 1990's, and 2001.  A VA report shows that X-rays were 
taken of his lumbosacral spine in August 1982.  Those X-rays 
showed marked degenerative changes along the lumbar disc with 
hypertrophic spurring seen bilaterally, mild rotary scoliosis 
towards the right, and a vacuum disc phenomenon that extended 
from L3 to S1.  The impression was marked degenerative 
changes.

A VA medical report shows that the veteran was treated for 
complaints of low back pain in September 1983.  It was noted 
that X-ray reportedly revealed severe degenerative joint 
disease of the lumbosacral spine.

The veteran underwent a VA medical examination in August 2001 
in order to determine the nature and extent of any back 
disability, and to obtain an opinion as to the etiology of 
any such condition found.  The examiner concluded that the 
veteran had lumbosacral scoliosis, advanced degenerative disc 
disease of the lumbar spine, and degenerative joint disease 
of the lumbosacral spine.  The examiner opined that the 
degenerative disc disease of the lumbar spine and the 
degenerative joint disease of the lumbosacral spine were more 
likely than not the result of the lumbosacral scoliosis.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for service 
connection for a low back condition.

The veteran has been provided with a VA medical examination 
to determine the nature and extent of any low back condition, 
and to obtain an opinion as to the etiology of any low back 
condition.  He and his representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  The veteran's attorney has been given the opportunity 
to submit written argument and in a May 2001 letter, the RO 
notified the veteran of evidence needed to substantiate his 
claim.  Under the circumstances, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that when aggravation of a non-service-connected disability 
is proximately due to or the result of a service-connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, No. 01-7029 
(Fed. Cir. Jan. 11, 2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b) (West 1991).

Service documents show that the veteran was awarded the 
Purple Heart Medal and that he served in the Asiatic Pacific 
theater of operations during World War II.  Various articles 
reveal that the veteran's unit engaged in combat against the 
enemy in Guam during World War II, and another article 
indicates that he engaged in combat with the enemy in the 
Pacific.  A letter from the veteran to his mother during 
World War II reveals that he was in Guam and his testimony is 
to the effect that he engaged in combat with the enemy while 
in service.  There is no evidence to rebut the veteran's 
statements regarding his combat service.  Hence, the Board 
finds that the veteran engaged in combat against the enemy 
during World War II.

Service medical records regarding the veteran's treatment in 
service are unavailable, but service department sick reports 
reveal that he was hospitalized and placed on sick call for 
medical problems that are not shown while in service.  There 
is no objective medical evidence of low back conditions, 
curvature of the spine and degenerative joint disease of the 
lumbosacral spine, prior to 1982, but the veteran's testimony 
is to the effect that he had back pain due to "curvature of 
the spine" prior to his entry into service.  November 1997 
hearing transcript (T), p. 5.  His testimony is credible and 
not rebutted by other evidence, and the Board finds with 
application of the provisions of 38 U.S.C.A. § 1154(b) that 
his testimony clearly and unmistakably shows he had a low 
back condition that existed prior to his entry into service.

The veteran's testimony also indicates that his low back pain 
increased in severity in combat in service.  T 8-9.  There is 
no evidence to rebut this testimony.  Under the 
circumstances, the Board finds that the veteran's preservice 
low back condition increased in severity with application of 
the above noted statutory and regulatory provisions regarding 
combat veterans.  Whether this increase in severity was 
temporary or permanent is not relevant for purposes of 
establishing service connection for a low back condition 
based on aggravation because he is a combat veteran.  The 
report of the veteran's VA medical examination in August 2001 
indicates that his lumbosacral scoliosis preexisted the 
degenerative joint disease at that area.  Hence, the evidence 
supports granting service connection for the lumbosacral 
scoliosis based on aggravation of this preservice condition 
in service.

The report of the veteran's VA medical examination in August 
2001 indicates that the veteran has degenerative disc disease 
of the lumbar spine and degenerative joint disease of the 
lumbosacral spine that are more likely than not the result of 
the lumbosacral scoliosis.  Since service connection has been 
granted for the lumbosacral scoliosis and the evidence 
reveals that the degenerative disc disease of the lumbar 
spine and degenerative joint disease of the lumbosacral spine 
are proximately due to or the result of the service-connected 
lumbosacral scoliosis, secondary service connection is also 
warranted for the other low back conditions.

After consideration of all the evidence, the Board finds that 
the evidence supports granting service connection for 
lumbosacral scoliosis with degenerative disc disease of the 
lumbar spine and degenerative joint disease of the 
lumbosacral spine.  The appeal for service connection for a 
low back condition is granted.





ORDER

Service connection for lumbosacral scoliosis with 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of the lumbosacral spine is 
granted.





		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

